Title: To Benjamin Franklin from Stephen Marchant, 27 February 1779
From: Marchant, Stephen
To: Franklin, Benjamin


Honrid Sr
Dunkirk Febuary the 27the 1779
I hope that you will Exkus my a wrighting To you and I hope that youre honner will Not be afronted at my Not aquanting him of my Comming here But I Receved a Letter that If I wood Com to Dunkirk I shold have the Command off a Prvereter and thinking It a Bad time of the yeare for to goo upon the American kost I consented for to Com Back and found for to Be very well treted By the Marchants witch is Mr. Monneware the Mare of the place and Mr Porrow and I shold Be much a Bligd. to youre honner If you wood Send the american Commishon witch It wood Be gratly to me and my Marchants Benafet. I have a Brig witch will be redey for to Sayle In a Bought 15 Days. I have had a Commishon from the admarlty of Callis for to go In to the Douns a mung the Englesh flet that wars a Lying thare and have Ben thare Twis & mayd the Best Decovorry that Cold Be mayd and Retirned al well.
So No more at Present So I am youre honners Most Ebeadent humbel Sarvent
Stephen Marchantof BostonLivin at Mr. Porrows at Dunkirk
 
Notation: Stephen Dunkerque 27. fr. 1779
